UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 21, 2014 ORGENESIS INC. (Exact name of registrant as specified in its charter) Nevada 000-54329 98-0583166 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) IdentificationNo.) 21 Sparrow Circle, White Plains, NY 10605 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(480) 659-6404 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events. On December 21, 2014, we received a notification from the Israel-U.S. Binational Industrial Research and Development Foundation (“BIRD”) that our wholly-owned subsidiary, Orgenesis Ltd., and our research and development partner, have been approved by BIRD's Board of Governors for a conditional grant of $800,000 for a joint research and development project for the use Autologous Insulin Producing (AIP) Cells for the Treatment of Diabetes (the “Project”).A Cooperation and Project Funding Agreement (CPFA) must be signed for the Project with the BIRD Foundation within three months, or by March 31, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORGENESIS INC. By: /s/ Neil Reithinger Neil Reithinger Chief Financial Officer, Treasurer and Secretary December 29, 2014 3
